Case 17-03305-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 09:11:24   Pg 1 of 5
Case 17-03305-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 09:11:24   Pg 2 of 5
Case 17-03305-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 09:11:24   Pg 3 of 5
Case 17-03305-JMC-13   Doc   Filed 11/26/19   EOD 11/26/19 09:11:24   Pg 4 of 5
 Case 17-03305-JMC-13          Doc     Filed 11/26/19    EOD 11/26/19 09:11:24        Pg 5 of 5




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 17-03305-JMC-13
 Mary Joanne Littlejohn
  aka Mary Jo Littlejohn
  fka Mary Joanne Brown                           Chapter 13
  fka Mary Joanne Frye
  fka Mary Joanne Bray
 Debtor.                                          Judge James M. Carr

                                 CERTIFICATE OF SERVICE

I certify that on November 26, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Joseph A. Ross, Debtor’s Counsel
          rossfiling@rosslawoffice.com

          Ann M. DeLaney, Chapter 13 Trustee
          ecfdelaney@trustee13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on November 26, 2019, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Mary Joanne Littlejohn, Debtor
          5444 West Bedrock Road
          Bloomington, IN 47403
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
